DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
This Office Action follows a response filed on October 16, 2020. No claims have been amended and cancelled, claims 5 and 14 have been added..
Claims 1-23 are pending.

Allowable Subject Matter 
Claims 1-23 are allowed. 
The following is examiner’s statement of reasons for the indication of allowable subject matter: The present claims 1-4, 6-13, and 15-23 are allowable over the closest references: Wojciak (U.S. Patent 5,822,783), Attarwala et al. (U.S. Patent Application Publication 2008/0314519 A1), Perichaud et al. (U.S. Patent 9,249,237), Hedderman et al. (U.S. Patent Application Publication 2014/0124137 A1), and Mariotti et al. (U.S. Patent 4,490,515).

(a) a 2-cyanoacrylate component,
b) a metallocene component, and
(c) a photoinitiator component, selected from the group consisting of 1-hydroxycyclohexyl phenyl ketone, 2-methyl-1-[4-(methylthio)phenyl]-2-morpholino propan-1-one, benzophenone, 2-benzyl-2-N,N-dimethylamino-1-(4-morpholinophenyl)-1-butanone, 2,2-dimethoxy-2-phenyl acetophenone, bis(2,6-dimethoxybenzoyl-2,4-,4-trimethyl pentyl) phosphine oxide, 2-hydroxy-2-methyl-1-phenyl-propan-1-one, 2-hydroxy-2-methyl-1-phenyl-1-propane, 2,4,6-trimethylbenzoyldiphenyl-phosphine oxide, 2-hydroxy 2-methyl-1-phenyl-propan-1-one, mixed triaryl sulfonium hexafluoroantimonate salts, mixed triaryl sulfonium hexafluorophosphate salts, visible light photoinitiators. dl-camphorquinone, and combinations thereof, which includes a polymerizingly effective amount of the photoinitiator component to render it capable of photocuring upon exposure to electromagnetic radiation (claims 1-2).
Attarwala discloses a rubber toughened cyanoacrylate adhesive composition, comprising: (a) a cyanoacrylate component, and (b) a rubber toughening agent consisting essentially of (a) reaction products of the combination of ethylene, methyl acrylate and monomers having carboxylic acid cure sites, (b) dipolymers of ethylene and methyl acrylate, and combinations of (a) and (b), and being substantially free of release agents, antioxidants, stearic acid and/or polyethylene glycol ether wax (claim 1).
Perichaud discloses a micro-encapsulated self-repairing polymerizable composition that comprises at least one selected polymerizable compound to be integrated into organic, inorganic or composite materials for the self-repairing 
Heddeman discloses cyanoacrylate adhesive composition, comprising: (a) a cyanoacrylate component, and (b) a hydrogenated anhydride, wherein the hydrogenated anhydride is a hydrogenated phthalic anhydride (claims 1-3). The inclusion of the hydrogenated anhydride, with or without the benzonitrile, provides for improved properties, such as heat resistance, without compromising fixture speeds, stability and/or color, when compared to comparable cyanoacrylate compositions, (1) without either a hydrogenated phthalic anhydride or (2) a benzonitrile, with one, but not the other and with phthalic anhydride itself, as is shown in the Examples (paragraphs [0015]-[0019]).
Mariotti discloses a room temperature curing adhesive composition having improved thermal properties comprising:
(a) at least one polymerizable cyanoacrylate monomer of the general formula


    PNG
    media_image1.png
    168
    840
    media_image1.png
    Greyscale

wherein R is C1-16 alkyl, cycloalkyl, alkenyl, cycloalkenyl, phenyl or heterocyclic radical;
(b) about 0.1 to about 20% by weight of the total composition of at least one polymerizable acrylate ester monomer of the general formula:

    PNG
    media_image2.png
    765
    1015
    media_image2.png
    Greyscale

(c) about 0.1 to about 20% by weight of the total composition of an additive, and 

	However Wojciak, Attarwala et al., Perichaud et al., Heddeman et al., and Mariotti et al. do not disclose or fairly suggest the claimed cyanoacrylate composition, comprising:
(a)	a cyanoacrylate component in an amount of from 80% to 90% by weight;
(b)	a rubber toughening agent comprised of (i) reaction products of the combination of ethylene, methyl acrylate and monomers having carboxylic acid cure sites, (ii) dipolymers of ethylene and methyl acrylate, and combinations of (i) and (ii), in an amount of 5% by weight to 15% by weight;
(c)	a component containing at least two (meth)acrylate functional groups represented by the formula:

    PNG
    media_image3.png
    88
    206
    media_image3.png
    Greyscale

wherein A is a C4 to C20 aliphatic chain;
wherein said chain is optionally substituted with one or more acrylate or methacrylate functional groups, and/or one or more C1 to C10 alkyl groups; and
wherein R1 and R2 are the same or different and are each optionally selected from the group consisting of H and C1 to C6 alkyl, in an amount of 0.5% to 10% by weight; and
(d)	phthalic anhydride or a hydrogenated version thereof, in an amount of 0.1% to 1% by weight, each based on the total weight of the composition, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Wojciak, Attarwala et al., Perichaud et al., Heddeman et al., and Mariotti et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762